Case 1:19-cv-07359-AJN Document 14 Filed 11/15/19 Page 1 of 1

| | Pe S Key LO VV os - a Christopher H. Lowe - Partner

AN EMPLOKM.
ENT LAW FIRM 420 Lexington Avenue, Suite 1830

i

' New York, New York 10170-1830
| Main: 212.392.4772
i Direct: 212.764.7171
{ Fax: 212.444.1030
|

i!

| . “ a ’
Le me NOV 2 0.2019 chris@lipskylowe.com

www.lipskylowe.com

November 15, 2019

 

 

VIA ECF
The Honorable Alison J. Nathan, U.S.D.J. The Initial Pretrial Conference in
United States District Court ‘ wt .
Southern District of New York this matter is hereby
eee eee ed een RESCHEDULED to December 20,
Thurgood Marshall United States Courthouse
: 2019 at 3:15 p.m.
40 Foley Square

 

 

New York, New York 10007

Re: | Tatum-Rios v. Astor Wine & Spirits, Inc.
Case No. 1:19-cv-07359-AJN

Dear Judge Nathan:

We represent Plaintiff Brian Fischler in the above-referenced website accessibility action,
and we write to respectfully request a three-week adjournment of the Initial Pretrial
Conference currently scheduled for November 22, 2019 at 3:15pm. (Dkt. 6). The parties are
currently exploring whether they may be able to file a stipulation of dismissal with prejudice.
As such the adjournment would conserve both the parties’ and judicial resources. We have
requested a three-week adjournment to account for the Thanksgiving holiday and the fact that
Plaintiffs counsel will be on vacation out of state during the first week of December.

This is the first request for an adjournment of the Initial Pretrial Conference. If granted,
the adjournment will not impact any other case deadlines, as no scheduling order has yet been
entered. The parties are available for an Initial Pretrial Conference on December 11, 12 or

13'*. Defendant consents to this request.
We thank the Court for its time and attention to this matter.

Respectfully submitted,
LIPSKY LOWE LLP

    
  

DEA ED: ue[ache

SON J. NATHAN
STATES DISTRICT JUDGE

  

s/ Christopher H. Lowe
Christopher H. Lowe

 
 

CC: Defendants’ Counsel (via ECF)

 
